Citation Nr: 0913817	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-29 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for left hip strain.  

4.  Entitlement to service connection for pseudofolliculitis 
barbae.  

5.  Entitlement to service connection for bronchitis.  

6.  Entitlement to service connection for nevus removal on 
the back.  

7.  Entitlement to service connection for right lower 
extremity shin splints.  

8.  Entitlement to service connection for left lower 
extremity shin splints.  

9.  Entitlement to service connection for a right lower 
extremity stress fracture.  



10.  Entitlement to service connection for a left lower 
extremity stress fracture.  

11.  Entitlement to service connection for left knee strain.  

12.  Entitlement to service connection for right knee strain.  

13.  Entitlement to service connection for right ankle 
strain.  

14.  Entitlement to service connection for left ankle strain.  

15.  Entitlement to service connection for right thumb 
strain.  

16.  Entitlement to service connection for left thumb strain.  

17.  Entitlement to service connection for pes planus of the 
right foot.  

18.  Entitlement to service connection for pes planus of the 
left foot.  

19.  Entitlement to service connection for residuals of 
maxillofacial surgery.  

20.  Entitlement to service connection for neck strain.  

21.  Entitlement to service connection alopecia.  

22.  Entitlement to service connection for left wrist strain.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to May 
2005.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  

The Board notes that, by letter dated in February 2008, the 
Veteran and the Veteran's representative were notified of a 
scheduled hearing in March 2008.  The Veteran failed to 
appear for the hearing.  The Board notes that while the 
Veteran's representative asserted, in the March 2009 Informal 
Hearing Presentation, that the Veteran's hearing was 
scheduled prior to the date that he requested a hearing, the 
VA Form 9 containing the hearing request was received in 
August 2006 and the notice of the scheduled hearing is dated 
in February 2008.  Good cause having not been shown for the 
Veteran's failure to appear for the scheduled March 2008 
hearing, the hearing request is considered withdrawn.  
38 C.F.R. § 20.704 (d) (2008).  

The Board notes that an August 2006 rating decision shows 
that service connection for gastroesophageal reflux disease 
was granted.  This represents a full grant of the benefit 
sought in regard to that issue.  

The issues in regard to service connection for sinusitis, 
headaches, a left hip strain, pseudofolliculitis barbae, 
bronchitis, right lower extremity shin splints, left lower 
extremity shin splints, a right lower extremity stress 
fracture, a left lower extremity stress fracture, left knee 
strain, right knee strain, right ankle strain, left ankle 
strain, right thumb strain, left thumb strain, pes planus of 
the right foot, pes planus of the left foot, residuals of 
maxillofacial surgery, neck strain, alopecia, and left wrist 
strain, are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence does not establish residual disability 
as a result of removal of a nevus on the back.  


CONCLUSION OF LAW

Service connection for removal of a nevus on the back is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The July 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of the notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F.3d 881 (2007), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F.3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The Board also finds that a VA examination is not necessary 
to determine whether the removal of a nevus on the back is 
related to his period of honorable service, as the standards 
of the recent decision of the Court in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  Under McLendon, 
VA must provide a medical examination in a service connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, although the records document a nevus was 
cosmetically removed from the scapular region during service, 
the removal itself is not a disease or injury for VA purposes 
and no residual disability is shown.  In light of these 
findings, the prongs of McLendon have not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

The Veteran was also sent notice of the appropriate 
disability rating or effective date to be assigned in August 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria & Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

A determination as to entitlement to disability compensation 
for removal of a nevus on the back during service requires 
competent evidence.  The Veteran is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current 

disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, a February 1997 service treatment record notes 
a longstanding history of a nevus on the right scapular 
region, and reflects the Veteran's complaints he did not like 
the nevus being present, cosmetically.  Shave biopsy was 
noted to show the nevus was benign and it was removed.  

In this case, the nevus on the back was removed and no longer 
exists.  The competent evidence doe not establish any 
residual disability associated with the excision site.  The 
Board notes that while a February 2006 VA record reflects 
complaints of a skin rash, and blemishes on the face were 
noted, the record is negative for any identified residual 
disability of the nevus removal on the back.  

Service connection is not warranted for the usual effects of 
an ameliorative procedure unless the "disease or injury," 
(i.e., the nevus on the back) was otherwise aggravated by 
service.  See 38 C.F.R. § 3.306(b) (1).  As noted above, the 
nevus was removed and no longer exists, and thus, the Board 
finds no aggravation.  Accordingly, service connection is not 
warranted for the in-service removal of a nevus on the back.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for removal of a nevus on the back is 
denied.  


REMAND

The record reflects that the Veteran was scheduled for VA 
examinations regarding the issues on appeal, except as to 
residuals of maxillofacial surgery and alopecia, on August 
26, 2005 and failed to report for the scheduled examinations.  
The claims were denied in a December 2005 rating decision, 
and in a March 2006 notice of disagreement, the Veteran 
stated that he had moved and had not received notice of the 
scheduled examinations.  

In that regard, the Board notes that the notice to the 
Veteran of the scheduled VA examinations has not been 
associated with the claims file.  The record reflects that 
the Veteran's address changed sometime between the initiation 
of the agency of original jurisdiction's (AOJ) August 2, 2005 
examination request and the December 2005 notice of the 
rating decision, although the date of the address change is 
not reflected in the claims file.  While a VA Form 21-4138, 
received on August 22, 2005, reflects the Veteran's old 
address, in this case, the Board finds that the Veteran 
should be afforded another opportunity to report for VA 
examination.  In addition, in light of the in-service 
findings of alopecia in October 1999 and the Veteran's 
assertions in that regard, the Board finds that he should be 
afforded a VA examination as to the pertaining to alopecia, 
as well.  The Veteran is informed that failure to report for 
a scheduled VA examination may result in the denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2008).  

The Board notes that while the record of service section on 
the Veteran's DD Form 214 reflects no overseas service, 
service records reflect that he was deployed to Iraq from 
March 2004 to September 2004.  Thus, to the extent 
applicable, consideration should be given to claims on 
appeal, to include as due to undiagnosed illness, under the 
provisions of 38 C.F.R. § 3.317 (2008).  

In regard to service connection for maxillofacial surgery, 
the Board notes that a February 2006 VA record reflects that 
dental treatment was to be rendered on an outpatient basis 
for treatment or diagnosis.  These records have not been 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the notice of 
the August 2005 VA examinations with the 
claims file.  

2.  The AOJ should schedule the Veteran 
for VA 
examination(s) to determine the existence 
and etiology of any currently manifested 
sinusitis, headaches, left hip strain, 
pseudofolliculitis barbae, bronchitis, 
right lower extremity shin splints, left 
lower extremity shin splints, right lower 
extremity stress fracture, left lower 
extremity stress fracture, left knee 
strain, right knee strain, right ankle 
strain, left ankle strain, right thumb 
strain, left thumb strain, pes planus of 
the right foot, pes planus of the left 
foot, residuals of maxillofacial surgery, 
neck strain, alopecia, and left wrist 
strain.  The claims file should be made 
available for review in conjunction with 
the examination(s) and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner(s) provide an opinion in 
terms of whether it is more likely than 
not (i.e., probability greater than 50 
percent), as least as likely as not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability less than 50 
percent) that any identified sinusitis, 
headaches, left hip strain, 
pseudofolliculitis barbae, bronchitis, 
right lower extremity shin splints, left 
lower extremity shin splints, right lower 
extremity stress fracture, left lower 
extremity stress fracture, left knee 
strain, right knee strain, right ankle 
strain, left ankle strain, right thumb 
strain, left thumb strain, pes planus of 
the right foot, pes planus of the left 
foot, residuals of maxillofacial surgery, 
neck strain, alopecia, or left wrist 
strain, is related to service, to include 
as due to undiagnosed illness.  A complete 
rationale should accompany all opinions 
provided.  

3.  The AOJ should obtain all VA records 
related to dental treatment.  All records 
obtained should be associated with the 
claims file.  

4.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable period of time in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


